Citation Nr: 1401221	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  13-00 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent for diabetes mellitus, type II.


ATTORNEY FOR THE BOARD

J.  Gladney, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1966 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Phoenix, Arizona which increased the disability rating for diabetes mellitus from 10 percent to 20 percent disabling, effective from February 10, 2010.  The Veteran perfected an appeal of the claim for an increased rating for diabetes mellitus.  The July 2010 rating decision, in pertinent part, also granted service connection for erectile dysfunction, assigning a non-compensable rating; proposed to decrease the ratings for peripheral neuropathy of the left and right lower extremities; and proposed to decrease the rating for nephropathy with hypertension.  The Veteran did not appeal the rating assigned for erectile dysfunction.  Therefore, the Board does not have jurisdiction over the issue.  In an August 2012 rating decision, the RO did not reduce the ratings assigned for peripheral neuropathy of the left and right lower extremities.  Instead, the RO decided to continue the assigned separate 10 percent ratings.

In November 2010, the RO denied service connection for PTSD and decreased the Veteran's disability rating for nephropathy from 30 percent to zero.  In January 2011, the Veteran submitted his notice of disagreement to that determination.  In October 2012, the Veteran was issued a statement of the case.  The Veteran, however, did not submit a timely substantive appeal.  Therefore, the Board does not have jurisdiction over these issues.

In July 2013, the Board received additional medical evidence from the Veteran showing an increased dosage of prescribed insulin.  The Veteran submitted a waiver of RO consideration of this evidence.


FINDINGS OF FACT

The Veteran's diabetes mellitus, type II, requires treatment with insulin or an oral hypoglycemic agent, and a restricted diet, but not a restriction of activities.


CONCLUSIONS OF LAW

The criteria for an increased rating in excess of 20 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.159, 4.1, 4.2, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification action needed to make a decision as to the claim on appeal has been accomplished.  Through VCAA letters sent in May 2010, and September 2011, the RO notified the Veteran and his representative of the information and evidence needed to substantiate the Veteran's claim for an increase rating for diabetes mellitus.  The Veteran was told that the evidence must show that his service-connected diabetes mellitus had worsened. 

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The claims file includes the Veteran's service treatment records (STRs), VA outpatient treatment records, private medical evidence, and VA compensation examinations.  This evidence is sufficient to evaluate the Veteran's diabetes mellitus in the context of the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013). 

II.  Legal Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In this case, the Board has considered all the evidence of record, lay and medical, as it bears on the issue of rating.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Diabetes Mellitus

In this case, the Veteran's diabetes mellitus, type II, is assigned a 20 percent disability evaluation under Diagnostic Code (DC) 7913, which falls under the Schedule of Ratings for the Endocrine System, found in 38 C.F.R. § 4.119.  Under DC 7913, which specifically addresses evaluation of diabetes mellitus, a 20 percent evaluation is assigned where diabetes mellitus requires insulin and restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent evaluation is assigned where diabetes mellitus requires insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent evaluation is assigned where the disease requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is assigned where diabetes mellitus requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119. 

Note (1) to DC 7913 provides that compensable complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under DC 7913).  Non-compensable complications are considered part of the diabetic process under DC 7913.  38 C.F.R. § 4.119.

After considering the relevant evidence of record, the Board concludes that the criteria for an increased rating in excess of 20 percent are not met for the Veteran's diabetes mellitus under DC 7913.  A review of the record, shows that during the appeal period the Veteran was prescribed an oral hypoglycemic agent and that recently he was put on insulin.  The Veteran claims since the oral medication and diet changes were unsuccessful to control his diabetes mellitus that he was prescribed insulin.  He argues that this change in his condition warrants a higher rating.  The Board notes that although the Veteran's diabetes mellitus requires insulin and a restricted diet, the objective evidence does not indicate a restriction of activities which is required for the next higher rating of 40 percent.  The June 2010 and October 2011 VA examiners specifically noted the Veteran had no restriction of his activities as a result of his diabetes mellitus and that the Veteran had never been hospitalized for his diabetes mellitus.  As discussed above, a 20 percent disability rating under DC 7913 requires the use of insulin and a restricted diet; or an oral hypoglycemic and a restricted diet.  Thus, the Veteran is appropriately rated as 20 percent under this code.  The Board acknowledges that medical evidence shows the Veteran's diabetes mellitus warranted prescriptions of both insulin and oral hypoglycemic in the past.  However, to receive a 40 percent disability rating under DC 7913, the Veteran's diabetes mellitus would require insulin, restricted diet, and regulation of activities.  The medical evidence of record repeatedly states that the Veteran's diabetes mellitus does not require regulation of activities.  As such, the Board finds the more appropriate disability rating is 20 percent as the Veteran during the appeal period was required to take either insulin or an oral hypoglycemic and had a restricted diet.

In determining that a rating in excess of 20 percent is not warranted, the Board finds that the record has not raised a claim for a TDIU rating.  In this regard, the Board notes that the VA examiner in October 2011 determined that the Veteran's condition would not prevent him from securing and maintaining a substantially gainful occupation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

For the reasons stated above, the Board finds that a disability rating in excess of 20 percent disability for the Veteran's diabetes mellitus is not warranted for any period during the appeal.  The Board has applied the benefit of the doubt doctrine in determining that the criteria for a 20 percent rating are met, but finds that the preponderance of the evidence is against assignment of a higher rating.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App.  49, 53 (1990).  Furthermore, the Board finds that staged ratings are not appropriate in this case.


IV.  Extraschedular Rating Considerations

When deciding extraschedular rating considerations, the Board must determine whether referral is warranted for a rating outside of the schedule for the Veteran's claims.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

Here, the schedular rating criteria reasonably describe the Veteran's disability levels and symptomatology for his diabetes mellitus include the use of insulin and a restricted diet.  As such, referral for extraschedular consideration is not required.  The Veteran's reported symptomatology as shown is contemplated by the regulations, and they do not indicate that higher ratings are warranted.  Thus, the extraschedular analysis ends here, and referral for consideration of an extraschedular rating is not required.  


ORDER

Entitlement to an increased rating of 20 percent for diabetes mellitus is denied.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


